Cross-appeals by the plaintiff and by the defendant from a judgment of the Supreme Court, entered in the New York county clerk’s office on February 4, 1941.
The plaintiff appeals from the judgment, entered upon a verdict directed by the court after trial at Trial Term, without a jury, and the defendant appeals from so much of said judgment as sustains plaintiff’s claim upon its first cause of action and credits the amount thereof against defendant’s counterclaim.
Judgment affirmed, without costs. No opinion. Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.; Cohn, J., dissents in opinion.